  Fill in this information to identify the case:

  Debtor 1         Michael David Lauber
  Debtor 2         Nicole LeDawn Lauber fka Nicole LaDawn Campbell
  (Spouse, if filing)

  United States Bankruptcy Court for the:                            District of   Kansas
                                                                                   (State)

  Case number           19-10658-ren




  Official Form 410S2
  Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                       12/16
  If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
  debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
  filing that you assert are recoverable against the debtor or against the debtor’s principal residence.

  File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002. 1.


  Name of creditor:              Quicken Loans Inc.                                          Court claim no, (if known):   4
  Last 4 digits of any number you use to
  identify the debtor’s account:        XXXXXX0823

  Does this notice supplement a prior notice of postpetition fees, expenses, and charges?


  X      No

         Yes. Date of the last notice:


  Part 1:           Itemized Postpetition Fees, Expenses, and Charges
  Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
  escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved
  an amount, indicate that approval in parentheses after the date the amount was incurred.
       Description                                               Date incurred                                              Amount
  1.       Late charges                                                                                                        (1)    $
  2.       Non-sufficient funds (NSF) fees                                                                                     (2)    $
  3.       Attorney fees                                                                                                       (3)    $
  4.       Filing fees and court costs                                                                                         (4)    $
  5.       Bankruptcy/Proof of claim fees                                  05/02/19                                            (5)    $   250.00
  6.       Appraisal/Broker’s price opinion fees                                                                               (6)    $
  7.       Property inspection fees                                                                                            (7)    $
  8.       Tax advances (non-escrow)                                                                                           (8)    $
  9.       Insurance Advances (non-escrow)                                                                                     (9)    $
  10.      Property preservation expenses. Specify:                                                                            (10)   $
  11.      Other. Specify:       Plan review                               04/25/19                                            (11)   $   150.00
  12.      Other. Specify:       Plan objection                            04/26/19                                            (12)   $   500.00
  13.      Other. Specify:                                                                                                     (13)   $
  14.      Other. Specify:                                                                                                     (14)   $




  The debtor or trustee may challenge whether the fees, expenses, and changes you listed are required to be paid.
  See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                                Page 1
                                         Case 19-10658            Doc#             Filed 05/16/19               Page 1 of 3
  Debtor
  1             Michael David Lauber                                                           Case number (if known)      19-10658-ren
                First Name      Middle Name    Last Name




  Part 2:       Sign Here

  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  Check the appropriate box.

      I am the creditor.

  √   I am the creditor’s authorized agent.




  I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
  knowledge, information, and reasonable belief.


            X      s/ Lisa C. Billman                                                                  Date:     5/16/19
                   Signature




  Print:           S Lisa C. Billman                                                                   Title   Attorney
                   First Name           Middle Name        Last Name


  Company          SouthLaw, P.C.


  Address          13160 Foster Suite 100
                   Number                                      Street

                   Overland Park, KS 66213-2660
                   City                                        State    ZIP Code



                                                                                             ksbkecf@southlaw.com
  Contact phone              (913) 663-7600                                          Email




Official Form 410S2                                    Notice of Postpetition Mortgage Fees, Expenses, and Charges                        Page 2
                                              Case 19-10658             Doc#       Filed 05/16/19          Page 2 of 3
                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF KANSAS AT WICHITA

In Re:                                                   )
                                                         )
Michael David Lauber and Nicole LeDawn Lauber fka Nicole )
LaDawn Campbell, Debtors                                 )            Case No. 19-10658-ren
                                                         )
Quicken Loans Inc., Creditor                             )            Chapter: 13
                                                         )
vs.                                                      )
                                                         )
Michael David Lauber and Nicole LeDawn Lauber fka Nicole )
LaDawn Campbell, Debtors                                 )
                                                         )
and                                                      )
                                                         )
Carl B. Davis, Trustee                                   )

                               CERTIFICATE OF MAILING/SERVICE

The undersigned does hereby certify that a true and correct copy of the foregoing was filed electronically
on this May 16, 2019 with the United States Bankruptcy Court for the District of Kansas , and shall be
served on the parties in interest via email by the Court pursuant to CM/ECF as set out on the Notice of
Electronic Filing as issued by the Court and shall be served by U.S. Mail, First Class, postage prepaid, on
those parties directed by the Court on the Notice of Electronic Filing issued by the Court and as required
by the Federal Rules of Bankruptcy Procedure and the Local Rules of the United States Bankruptcy
Court.

Michael David Lauber                                     Carl B. Davis
Nicole LeDawn Lauber                                     300 W Douglas Suite 650
2102 16th Street                                         Wichita, KS 67202
Belleville, KS 66935                                     TRUSTEE
DEBTOR
                                                         Office of the United States Trustee
Norman E. Douglas, Jr.                                   301 North Main, Suite 1150
220 W. Douglas Ave., Suite 110                           Wichita, KS 67202
Wichita KS 67202                                         U.S. TRUSTEE
ATTORNEY FOR DEBTOR

SOUTHLAW, P.C.
_s/ Lisa C. Billman__________________________________
Steven L. Crouch, (MBE #37783; EDMO #2903; KSFd #70244)
Wendee Elliott-Clement (MBE #50311; KS #20523)
Lisa C. Billman (MBE #64535, KS #25177)
13160 Foster Suite 100
Overland Park, KS 66213-2660
(913) 663-7600
(913) 663-7899 Fax
ksbkecf@southlaw.com
ATTORNEYS FOR CREDITOR


Case No: 19-10658-ren
                        Case 19-10658     Doc#      Filed 05/16/19      Page 3 of 3
